Citation Nr: 0215909	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  91-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to former prisoner of war (POW) status for VA 
benefits.  

2.  Entitlement to a nonservice-connected pension.  

3.  Entitlement to service connection for malnutrition.  

4.  Entitlement to service connection for rheumatism.  

(The issues of entitlement to service connection for 
arthritis, residuals of a gunshot wound to the left buttock, 
hypertension with anemia and neuritis, dizziness, general 
weakness, malaria, and a kidney disability will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran was determined to be in a missing status from May 
1943 to March 1945 and had recognized guerrilla service from 
March 1945 to May 15, 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating actions from the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to former POW status for VA benefits, a 
nonservice-connected pension, and service connection for 
malnutrition and rheumatism.  

In February 1994, the Board determined that it had 
jurisdiction of these issues and remanded the case to obtain 
additional medical records and Philippine Navy records and to 
schedule a comprehensive VA examination for the veteran.  A 
May 2002 rating action denied entitlement to former POW 
status for VA benefits, a nonservice-connected pension, and 
service connection for malnutrition and rheumatism.  These 
matters are now before the Board for appellate review.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for arthritis, residuals 
of a gunshot wound to the left buttock, hypertension with 
anemia and neuritis, dizziness, general weakness, malaria, 
and a kidney disability pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development is completed, the 
Board will provide notice as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has 
certified that the veteran was in a missing status from May 
15, 1943 to March 1945 and that he had recognized guerrilla 
service from March 1945 to May 15, 1945 and that he was not a 
POW during this period.  

2.  The medical evidence shows no current malnutrition or 
rheumatism.  


CONCLUSIONS OF LAW

1.  The veteran is not entitled to former POW status for VA 
benefits.  38 U.S.C.A. §§ 101(32), 1112 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.1(y), 3.307(a)(5), 3.309(c) (2002).  

2.  The veteran does not have the requisite service for a VA 
nonservice-connected disability pension.  38 U.S.C.A. §§ 107, 
1521 (West 1991 & Supp. 2002).  

3.  Malnutrition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  

4.  Rheumatism was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

These four claims may be decided on the merits because VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  

The VA has fulfilled its duty to assist and inform the 
veteran in spite of difficulty locating him during multiple 
moves between the United States and the Philippines.  For 
example, in order to comply with February 1994 Board remand 
instructions, VA field examinations were conducted in both 
countries in October 1998, April 1999, and July 1999.  When 
the veteran's claims folder went missing in early 1994, VA 
notes from July 1994 to July 1996 document painstaking 
searches at VA regional offices, clinics, and hospitals in 
both countries and the decision to reconstruct the file.  

In reconstructing the claims folder, the RO obtained the 
available United States and Philippine service department 
records, medical records from the identified health care 
providers, and copies of VA correspondence and decisions up 
to that time.  In April 1999, the veteran filed a single page 
of his Philippine Navy records and asserted that he had no 
additional evidence to submit.  A November 1999 VA field 
examination report shows that a senior official in the 
Philippine government finally located the veteran's 
Philippine Navy records, which had been misfiled in another 
person's folder, and routed copies to the reconstructed 
claims folder.  An April 1997 letter from a private doctor 
confirms that, if the veteran was treated in service, the 
records of medical treatment are unavailable because records 
through 1945 were turned over to the Philippine military and 
records from 1946 were destroyed by termites or typhoon 
damage.  Numerous lay statements from the veteran, his 
representative, and friends and testimony from an April 1993 
regional office hearing were incorporated into the claims 
folder.  Once the veteran stayed in place long enough, he was 
also accorded a VA comprehensive examination in May 2000.  

The RO's October 1992, July 1996, January 1997, March 1997, 
February 1999, December 1999, December 2001, June 2002, and 
August 2002 letters to the veteran, the February 1994 Board 
remand, and the May 2002 supplemental statement of the case 
informed the veteran of the applicable laws and regulations, 
the evidence needed to substantiate the claims, and which 
party was responsible for obtaining the evidence.  In these 
documents, VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies, which include service department records, service 
medical records, and VA medical records, and request medical 
records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity, and that it 
still remained his ultimate responsibility to obtain any lay 
statements, Philippine service records, and private medical 
evidence needed to support his claims.  The May 2002 
supplemental statement of the case specifically informed the 
veteran of the applicable provisions of the Veterans Claims 
Assistance Act of 2000.  Since the veteran was informed of 
the applicable laws and regulations, the evidence needed to 
substantiate the claims, told which party was responsible for 
obtaining the evidence, provided ample opportunity to submit 
such evidence, and VA also attempted to obtain such evidence, 
VA has fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to former POW status for VA benefits

According to the RO's June 1979 and August 1992 inquiries to 
NPRC, the veteran claims that he was a POW from June 5, 1942 
to August 30, 1942.  In his April 1993 hearing testimony, a 
February 2001 report of medical history, and September 2000 
and July 2001 statements, the veteran claims that he was a 
POW in a Japanese concentration camp from June 20, 1942 until 
he escaped on August 30, 1942.  Two service friends state, in 
a March 1990 affidavit, that they saw the veteran arrive in 
their unit of the concentration camp in mid-August 1942 and 
that the three escaped together from the concentration camp 
on August 30, 1942.  

The veteran wants to establish status as a former POW for the 
purpose of bolstering his claims of entitlement to service 
connection for various disabilities.  Presumptive service 
connection is available for diseases determined as specific 
to POWs, even with no in-service evidence of such disease, 
if: 1) the veteran served for ninety days or more during a 
period of war, such as this veteran did during World War II; 
2) the veteran was a POW for at least thirty days; and 3) the 
disease specific to POWs became manifest to a compensable 
degree within the prescribed time period after separation 
from service.  If the veteran meets all of these 
requirements, the disease specific to POWs is presumed to 
have been incurred in or aggravated by such service, even 
with no evidence of such disease during service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.2(f), 3.307(a)(5), 3.309 (2002).  

Unfortunately, status as a former POW is not warranted.  To 
establish POW status, the veteran must show that an enemy or 
foreign government, the agents of either, or a hostile force 
forcibly detained or interned him in the line of duty while 
he was service on active military, naval, or air service.  
38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).  VA shall accept 
the service department's findings of POW status during a 
period of war unless a reasonable basis exists for 
questioning it.  See Manibog v. Brown, 8 Vet. App. 465, 468 
(1996).  

In this case, there is no service department finding of POW 
status, and there is a reasonable basis for questioning the 
veteran's claim.  Service department records confirm that his 
only service in the Armed Forces of the United States was 
recognized as in a missing status or guerrilla service from 
May 15, 1943 to May 15, 1945 and that he was not a POW during 
that time.  See 38 C.F.R. § 3.40(d)(2) (2002).  Even if the 
veteran was confined by Japanese soldiers from June 1942 to 
August 30, 1942, which has not been determined, the 
confinement took place before his recognized guerrilla 
service for the Armed Forces of the United States.  NPRC 
certifications in November 1979 and August 1996 confirmed the 
previous certification that the veteran lacks POW status.  

The VA is bound by service department findings.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Therefore, the claim 
of entitlement to former POW status for VA benefits must be 
denied, as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  If the veteran continues to disagree with 
the information contained in service department records, the 
appropriate remedy is to pursue correction of the data with 
the Army Board for the Correction of Military Records.  
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  


Entitlement to a nonservice-connected pension

The veteran wants to establish basic eligibility for a VA 
nonservice-connected disability pension because he believes 
that he is permanently and totally disabled.  The VA is 
authorized to pay a VA nonservice-connected disability 
pension to a veteran who has the requisite service during war 
and who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2002).  

The Board did not reach the issue of whether the veteran is 
permanently and totally disabled because service department 
records confirm that he does not have the requisite service 
for a nonservice-connected pension.  The veteran's recognized 
guerrilla service in the Armed Forces of the United States 
ended in May 1945, and Philippine service records show that 
he returned to active duty for the Armed Forced of the 
Philippines for various periods of time from December 1945 to 
August 1952.  

The veteran's recognized service from May 1943 to May 1945 
all took place before July 1, 1946 and does not qualify for a 
non-service connected pension.  Service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla 
forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person.  See 38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002).  
In other words, the veteran's recognized guerrilla service 
before July 1, 1946 is not active service under the enabling 
legislation for VA nonservice-connected pension benefits.  
See Fonseca v. Derwinski, 2 Vet. App. 54, 55 (1992).  

The VA is bound by the service department's certification 
regarding the nature of the veteran's service.  Duro, 2 Vet. 
App. at 532; see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  The claim must be denied because there is no legal 
basis on which a VA nonservice-connected pension can be 
granted.  Sabonis, 6 Vet. App. at 430.  


Entitlement to service connection for malnutrition and 
rheumatism

For the veteran to establish service connection for 
malnutrition and rheumatism, the evidence must demonstrate 
that malnutrition and rheumatism were contracted in the line 
of duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303, 3.306.  

Entitlement to service connection is not warranted because 
the medical evidence shows no current malnutrition or 
rheumatism.  Without proof of the present disabilities, there 
can be no valid claim of entitlement to service connection.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  At 
the May 2000 VA examination, there was no clinical evidence 
of malnutrition and no diagnosis of rheumatism because the 
current examination revealed no evidence of synovial 
thickening.  When the veteran's private physician listed the 
veteran's health problems in February 2001, malnutrition and 
rheumatism were never mentioned.  The veteran is a lay person 
who is not competent to diagnosis himself with malnutrition 
and rheumatism.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, the medical evidence shows no current 
malnutrition or rheumatism.  

When a preponderance of the evidence is against a claim, as 
it is here, the benefit of the doubt doctrine does not apply.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  Entitlement to 
service connection for malnutrition and rheumatism cannot be 
granted.  


ORDER

Entitlement to former POW status for VA benefits is denied.  

Entitlement to a nonservice-connected pension is denied.  

Entitlement to service connection for malnutrition is denied.  

Entitlement to service connection for rheumatism is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

